Citation Nr: 0621206	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-40 965	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO), which granted entitlement to service connection for the 
disabilities at issue.  This rating decision assigned a 10 
percent evaluation for service-connected cervical strain and 
a zero percent evaluation for bilateral pes planus, both of 
which became effective July 1, 2002.  The veteran timely 
appealed the assigned ratings.  A November 2004 rating 
decision granted a 10 percent evaluation for service-
connected bilateral pes planus effective July 1, 2002.  As 
the 10 percent rating assigned to the veteran's service-
connected bilateral pes planus is not the maximum schedular 
rating available, this issue is still part of the veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation). 

Although the veteran was scheduled for a personal hearing at 
the Board in Washington, D.C. on April 12, 2005, she failed 
to appear and a letter was received from her on April 14, 
2003 in which she said that she would not be able to attend 
the hearing due to financial hardship.  She requested that 
the Board review her case.


FINDINGS OF FACT

1.  Prior to March 14, 2003, there is no medical evidence of 
more than slight limitation of motion of the cervical spine.  

2.  Beginning March 14, 2003, the medical evidence shows the 
equivalent of moderate limitation of motion of the cervical 
spine with motion limited by pain, fatigue, and weakness; 
forward flexion of the cervical spine of 15 degrees or less 
or 


favorable ankylosis of the entire cervical spine has not been 
shown since September 26, 2003.  

3.  The veteran complained on VA examination on October 15, 
2004 of neck pain, stiffness, and loss of motion; examination 
did not reveal any neck spasm and motion included flexion, 
extension, and lateral bending to either side of 45 degrees 
with bilateral rotation of 80 degrees.   

4.  The evidence shows no more than moderate bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected cervical strain prior to March 
14, 2003 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5299-5290 (2002).

2.  The criteria for an evaluation of 20 percent for service-
connected cervical strain from March 14, 2003 through October 
14, 2004 have been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5299-5290 (2002).

3.  The criteria for a rating in excess of 10 percent for 
service-connected cervical strain beginning October 15, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

4.  The criteria for an initial rating in excess of 10 
percent for service-connected bilateral pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

A claim for service connection for multiple disabilities, 
including cervical spine disability and bilateral pes planus, 
was received by VA from the veteran in October 2002.  In 
February 2003, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
she was responsible for and the evidence that was considered 
VA's responsibility.  Service connection for cervical strain 
and bilateral pes planus was granted by rating decision in 
July 2003, with a 10 percent rating assigned for cervical 
strain and a noncompensable evaluation assigned for bilateral 
pes planus effective July 2002.  Consequently, the service 
connection claim has been proven with a disability rating and 
effective date assigned and therefore VA's duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (2005) has been satisfied 
and is no longer applicable.  See Owens v. Nicholson, No. 04-
1038 (U.S. Vet. App. March 29, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (determining that a 
remand would 


"unnecessarily [impose] additional burdens on the [Board] 
and [RO] with no benefit flowing to the veteran.").

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
examinations for rating purposes were conducted in March 2003 
and October 2004.  The Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on the issues addressed herein.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  The veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil 


occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Increased Rating Claims

Cervical Strain

Schedular Criteria

Prior to September 26, 2003, the veteran's service-connected 
cervical strain was evaluated under Diagnostic Codes 5299-
5290.  Diagnostic Code 5299 identifies musculoskeletal system 
disabilities that are not specifically listed, but are rated 
by analogy to similar disabilities.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, 


VA must apply the new provision to the claim from the 
effective date of the change as long as the application would 
not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179 (2003).  The amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

The RO, in the November 2004 Statement of the Case, addressed 
the veteran's claim for increase under both the old criteria 
in the Schedule and the current regulations.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the regulatory revisions of September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the previous rating criteria for a cervical spine 
disorder, slight limitation of the cervical spine was 
assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 30 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 40 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire cervical spine; a 30 percent evaluation is 
assigned for forward flexion of the cervical spine to 15 
degrees or less, or with favorable ankylosis of the entire 
cervical spine; a 20 percent evaluation is assigned when 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 
percent evaluation is assigned when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 


degrees, or with muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (2005).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2005); see also 38 C.F.R. § 4.71a, Plate V (2005).  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2005).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id. 

The notes to the revised rating criteria for disabilities of 
the cervical spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (2005).  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4) (2005).

Analysis

The evidence on file prior to September 26, 2003, reveals 
that the veteran complained in service in September 2001 of 
back and right shoulder pain; myofascial pain syndrome was 
diagnosed.  However, the veteran's neck was reported to be 
normal on physical evaluation in October 2001.  There are no 
subsequent complaints or findings of cervical spine 
disability until VA examination in March 2003.  

When examined on March 14, 2003, forward flexion and 
bilateral rotation of the cervical spine were to 45 degrees, 
backward extension was to 50 degrees, and lateral flexion was 
to 30 degrees bilaterally.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  The veteran complained of cervical spine 
stiffness and pain.  She said that her ability to perform 
daily functions was limited.  Based on these findings, the 
Board concludes that there was no more than slight limitation 
of motion of the veteran's cervical spine prior to September 
26, 2003.  Id.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examiner reported in March 2003 
that the veteran had cervical spine spasms and that range of 
cervical motion was limited by pain, fatigue, and weakness 
but not by lack of endurance or incoordination.  Accordingly, 
the Board finds that a 20 percent evaluation is warranted for 
the veteran's service-connected cervical spine beginning 
March 14, 2003 based on functional loss of the cervical spine 
due to pain and spasms.  38 C.F.R. § 4.71a, Diagnostic Code 
5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to the medical evidence on file after September 
26, 2003, the Board notes that the examination on October 15, 
2004 found neck range of motion to include flexion, 
extension, and lateral bending to 45 degrees, and bilateral 
rotation to 80 degrees, which is essentially normal range of 
motion of the neck.  See 38 C.F.R. § 4.71a, Plate V (2005).  
However, the veteran complained on examination in October 
2004 of continual neck pain, stiffness, and limitation of 
motion.  She said that she had lost three days from work over 
the last year due to cervical spine disability.  
Consequently, the Board concludes that while the veteran's 
cervical spine symptomatology does not meet the current 
criteria for a 10 percent rating, the history of the 
veteran's cervical spine disability combined with the overall 
current symptomatology more nearly approximates the schedular 
criteria for a 10 percent evaluation, but no higher, 
effective October 15, 2004.  Additionally, as the examiner 
noted in October 2004 that motion was not limited by pain, 
weakness, fatigue, lack of endurance, ankylosis, or 
incoordination, a higher rating is not warranted.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).


The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, since there is 
no evidence of vertebral fracture, ankylosis, or 
intervertebral disc syndrome, the Board finds that another 
rating code is not more 
appropriate for the veteran's cervical strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5293 (2002); see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are warranted as noted above 
for the veteran's service-connected cervical strain.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's cervical strain by providing 
separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the current regulations.  It was reported on examination in 
October 2004 that neurologic evaluation did not show any 
abnormality of the upper extremities.  As there is no medical 
evidence of neurological impairment of the cervical spine 
warranting a compensable evaluation, the Board finds that a 
separate evaluation for neurologic manifestations of the 
veteran's cervical strain is not warranted.  

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to entitlement to an initial rating in excess of 10 
percent for service-connected cervical strain both prior to 
March 14, 2003, and beginning October 15, 2004.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Pes Planus

Schedular Criteria

A noncompensable evaluation is assigned for mild flatfoot 
when symptoms are relieved by a built-up shoe or arch 
support.  A 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, is assigned for 
moderate flatfoot, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon 
Achillis, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral flatfoot or a 30 percent rating 
for bilateral flatfoot requires a severe condition with 
objective evidence of marked deformity, such as pronation and 
abduction; pain on manipulation and use accentuated; 
indications of swelling on use; and characteristic 
callosities.  A 30 percent rating for unilateral flatfoot or 
a 50 percent rating for bilateral flatfoot requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the "tendo Achilles" on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Analysis

A 10 percent evaluation has been assigned for the veteran's 
service-connected bilateral flatfoot, also called pes planus, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  To warrant an 
increased rating of 30 percent, there would need to be 
evidence of a severe condition with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  

X-rays of the feet in March 2003 and October 2004 did not 
reveal any significant disability.  On examination for VA 
purposes in March 2003, it was noted that the veteran had 
slight bilateral pes planus without deformity or tenderness 
and no limitation of standing or walking.  Mild bilateral pes 
planus was diagnosed.  When evaluated for VA purposes in 
October 2004, the examiner reported that the veteran's gait 
was normal and her feet were without weakness, edema, or 
atrophy.  There was abnormal weight bearing and some 
callosities.  Bilateral pes planus was diagnosed.  Because 
the medical evidence shows no more than moderate flatfoot, 
with no deformity or swelling, an evaluation in excess of 10 
percent for bilateral pes planus is not warranted.

Pes planus does not involve limitation of motion, so the 
application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to her pes planus; there was is no 
evidence on examinations in March 2003 and October 2004 of 
weakness, fatigability, or lack of coordination.  See 
38 C.F.R. §§ 4.40, 4.45.

Because the findings on VA examinations in March 2003 and 
October 2004 are similar, the Board concludes that staged 
ratings are not warranted for the veteran's service-connected 
bilateral pes planus.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to the issue of entitlement to an initial rating in 
excess of 10 percent for service-connected bilateral pes 
planus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided in the rating schedule for certain manifestations of 
the veteran's cervical strain and bilateral pes planus, as 
noted above, but the medical evidence on file reflects that 
those manifestations are not present in this case.  
Additionally, the veteran has not been hospitalized for 
either her service-connected cervical strain or bilateral pes 
planus.  The Board accordingly finds that the disability 
pictures for the veteran's cervical strain and bilateral pes 
planus are not unusual or exceptional and do not render 
impractical the application of the regular schedular 
standards.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  

ORDER

An initial evaluation in excess of 10 percent for service-
connected cervical strain prior to March 14, 2003, is denied.  

An evaluation of 20 percent for service-connected cervical 
strain from March 14, 2003 through October 14, 2004, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.  

An evaluation in excess of 10 percent for service-connected 
cervical strain beginning October 15, 2004, is denied.  

An initial evaluation in excess of 10 percent for service-
connected bilateral pes planus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


